1669Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsson (US 2017/0261327).
As per claim 1, Olsson teaches, an imaging abnormality diagnosis device comprising: one or more processors; and a memory device storing instructions that are executable by the processors and that causes the processors to detect a lane line in an image of a road surface captured by a camera mounted on a vehicle (Olsson, ¶[0003] “To detect and estimate this information, one or more sensors on-board the vehicle may be utilized, such as one or more cameras.”), estimate a shape of a road on which the vehicle is traveling based on an output of a detector mounted on the vehicle (Olsson, fig.4B showing estimating the road shape), the detector being other than the camera (Olsson, ¶[0010] “Monitoring the surroundings may be accomplished for instance by means of one or more sensors, such as one or more vision sensors, for instance lasers and/or lidars on-board the vehicle--and/or, according to an alternative example--via computer vision.” This shows a detector other than the camera), and detect, as a distorted area, an area in the image where the shape of the road and a shape of the lane line do not coincide with each other ( Olsson, FIG.4b the 7” would represent the distorted area as it is interruption in R” which is already fictive outer boundary 5'' which would then be a representative of a 

As per claim 2, Olsson teaches, the imaging abnormality diagnosis device according to claim 1, wherein the road surface is a road surface ahead of or behind the vehicle (Olsson,  fig.4B showing road behind and in front of car). 

As per claim 3, Olsson teaches, the imaging abnormality diagnosis device according to claim 1, wherein the distorted area is an area where local distortion is generated in the image (Olsson, fig.4B 7” is shown in the image). 

As per claim 4, Olsson teaches, the imaging abnormality diagnosis device according to claim 1, wherein when the distorted area is detected while the vehicle performs at least one of a driving assistance process and autonomous driving, the at least one of the driving assistance process and the autonomous driving performed by the vehicle is stopped (Olsson, ¶[007] “The vehicle may furthermore be represented by a vehicle supporting partially autonomous, semi-autonomous and/or fully autonomous driving.” There for it would have the capability to stop in such deemed necessary in 7” in fig.4B for example and ¶[0021] “According to an example, a warning may be initiated to the vehicle driver, based on said assessed risk. Furthermore, additionally or alternatively, the boundary estimation system may optionally intervene in steering and/or braking of the vehicle based on a proximity of a relative lateral position of the vehicle to the fictive outer boundary.”  ). 

As per claim 5, Olsson teaches, the imaging abnormality diagnosis device according to claim 1, wherein the instructions cause the processors to, when the distorted area is detected, output a warning  position of the vehicle to the fictive outer boundary.”   ). 

As per claim 6, Olsson teaches, the imaging abnormality diagnosis device according to claim 1, wherein the instructions cause the processors to detect, by comparing the shape of the road and the shape of the lane line with each other, the area in the image where the shape of the road and the shape of the lane line do not coincide with each other as the distorted area (Olsson, fig.4B clearly the shape of 7”does not coincide with R” which marks the lane boundary as well as 5” the made up boundary lane). 

As per claim 7, Olsson teaches, the imaging abnormality diagnosis device according to claim 1, wherein the instructions cause the processors to: detect a straight lane line in the image; and compare the shape of the road and the shape of the lane line with each other when the vehicle is traveling on a straight road (Olsson, fig.4C the end of this figure shows a straight road). 

As per claim 8, Olsson teaches, the imaging abnormality diagnosis device according to claim 1, wherein the instructions cause the processors to detect the lane line in the image when the vehicle is traveling on a straight road (Olsson, fig.4C G2” Towards the right of the right of the figures are the detected lines). 

As per claim 9, Olsson teaches, the imaging abnormality diagnosis device according to claim 8, wherein the instructions cause the processors to detect the lane line in the image when the shape of the road which is estimated is straight (Olsson, fig.4C toward the right of the figure is straight and the lane is detected). 

As per claim 10, Olsson teaches, an imaging abnormality diagnosis device comprising one or more processors configured to: detect a shape of a lane line in an image of a road surface ahead of or behind a vehicle (Olsson,  fig.4B showing road behind and in front of car), the image captured by an in-vehicle camera (Olsson, ¶[0003] “To detect and estimate this information, one or more sensors on-board the vehicle may be utilized, such as one or more cameras.”); estimate a shape of a road on which the vehicle is traveling based on an output of a detector other than the in-vehicle camera (Olsson, ¶[0010] “Monitoring the surroundings may be accomplished for instance by means of one or more sensors, such as one or more vision sensors, for instance lasers and/or lidars on-board the vehicle--and/or, according to an alternative example--via computer vision.” This shows a detector other than the camera); and detect an area in the image where the shape of the road and the shape of the lane line do not coincide with each other ( Olsson, FIG.4b the 7” would represent the distorted area as it is interruption in R” which is already fictive outer boundary 5'' which would then be a representative of a blur on the lane and it is in an area shaped by the road, and doesn’t coincide with the rent of the lane markings as it is a break ), the area detected as a distorted area where local distortion is generated in the image (Olsson, fig.4B 7” is shown in the image). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTIAGO GARCIA whose telephone number is (571)270-5182.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Le Vu can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANTIAGO GARCIA/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        



/SG/